           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 1 of 12



 1 BRIAN R. BLACKMAN (SBN 196996)
     bblackman@blaxterlaw.com
 2   J.T. WELLS BLAXTER (SBN 190222)
     wblaxter@blaxterlaw.com
 3   DAVID P. ADAMS (SBN 312003)
     dadams@blaxterlaw.com
 4   BLAXTER | BLACKMAN LLP
     601 California Street, Suite 1505
 5   San Francisco, California 94108
     Telephone:     (415) 500-7700
 6   Facsimile:     (415) 766-4255

 7 Attorneys for Plaintiff COSTCO
     WHOLESALE CORPORATION
 8
 9                               UNITED STATE DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
12 COSTCO WHOLESALE CORPORATION, a               Case No. 19-cv-7418
     Washington corporation;
13                                               COMPLAINT
                  Plaintiff,
14                                               DEMAND FOR JURY TRIAL
           v.
15
     DIRECT ACTION EVERYWHERE, a
16 California corporation; DIRECT ACTION
     EVERYWHERE SF BAY AREA, an
17 unincorporated association; CASSIE KING, an
     individual; ALMIRA TANNER, an individual;
18 and WAYNE HSIUNG, an individual;
19                Defendants.
20
21
22
23
24
25
26
27
28

                                                                         COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 2 of 12



 1          Plaintiff Costco Wholesale Corporation alleges:

 2                                             The Parties

 3          1.     Plaintiff Costco Wholesale Corporation (“Costco” or “Plaintiff”) is a Washington

 4 corporation with its principal place of business at 999 Lake Drive, Issaquah, Washington 98027.
 5          2.     Plaintiff is informed and believes that defendant Direct Action Everywhere

 6 (“DxE”) is a nonprofit corporation organized and existing under the laws of the State of California
 7 with its principal offices located at 25 The Plaza Drive, Berkeley, California 94705.
 8          3.     Plaintiff is informed and believes that defendant Direct Action Everywhere SF Bay

 9 Area (“DxE SF Bay Area”) is an unincorporated association based in Alameda County, California
10 with its headquarters located at 25 The Plaza Drive, Berkeley California 94705. DxE SF Bay is
11 the local Bay Area chapter of the larger DxE organization. Plaintiff is informed and believes that
12 none of DxE SF Bay Area’s members are citizens of the State of Washington.
13          4.     Plaintiff is informed and believes that defendant Almira Tanner is a citizen of

14 Canada, residing in Santa Clara County. Ms. Tanner is an officer of DxE, the Lead Organizer for
15 DxE SF Bay Area, and a member of DxE SF Bay Area’s Core. Plaintiff is informed and believes
16 that the “Core” is responsible for the day-to-day operational decisions of DxE SF Bay Area.
17          5.     Plaintiff is informed and believes that defendant Cassie King is an individual,

18 residing in Alameda County. Ms. King is a member of DxE SF Bay Area’s Core.
19          6.     Plaintiff is informed and believes that defendant Wayne Hsiung is an individual,

20 residing in Alameda County. Mr. Hsiung is an officer of DxE and co-founder of DxE SF Bay
21 Area. He formerly served as the Lead Organizer for DxE SF Bay Area and as a member of its
22 Core. He resigned these positions on or about September 1, 2019. Mr. Hsiung is currently an
23 Organizer for DxE SF Bay Area.
24          7.     Defendants DxE, DxE SF Bay Area, Tanner, King and Hsiung (collectively

25 “Defendants” or “Trespassers”) have engaged and continue to engage in unlawful trespass activity
26 inside and in front of Costco warehouse stores in California, including the store located 450 10th
27 Street, San Francisco, California.
28

                                              -1-
                                                                                            COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 3 of 12



 1          8.     Plaintiff brings this action to assert and defend its right to manage, control and

 2 operate its business on company property, including inside its warehouse stores, store entrance and
 3 exit areas, walkways and company owned parking lots, free from Defendants’ repeated and
 4 continuing trespasses and other unlawful conduct.
 5                                        Jurisdiction and Venue

 6          9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because

 7 the amount in controversy exceeds $75,000, exclusive of interest and costs, and there is complete
 8 diversity of citizenship between Plaintiff and Defendants.
 9          10.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because DxE and DxE

10 SF Bay Area, on information and belief, both reside in Alameda County, within the Northern
11 District of California, and because Defendants have committed repeat trespasses in the City and
12 County of San Francisco, which is also located within the Northern District of California.
13                                        Intradistrict Assignment

14          11.    Assignment of this matter to the San Francisco division is proper, Defendants have

15 engaged in repeated trespasses at the Costco warehouse store in San Francisco.
16                                          General Allegations

17          12.    Plaintiff operates Costco warehouse stores in the State of California, and across the

18 United States. Plaintiff has a right to lawful possession of their warehouse stores as either owner
19 or lessee with the right to exclude.
20          13.    The Costco warehouse stores are membership clubs, and are not open to the general

21 public. To enter a Costco warehouse store, members must present a valid Costco membership
22 card. Memberships are available to qualifying individuals over 18 years old, with payment of an
23 annual fee. Costco reserves the right to refuse membership to any applicant and membership may
24 be terminated at Costco's discretion and without cause. Membership is subject to any and all rules
25 adopted by Costco.
26          14.    The Costco warehouse stores are not public forums, and neither the general public

27 nor Costco’s members are invited to the warehouses for any purpose other than buying the goods
28 and services that are offered for sale in the warehouse stores. The primary purpose of Costco

                                              -2-
                                                                                              COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 4 of 12



 1 warehouse stores is to sell food and home products, and other related items to members who visit
 2 the stores.
 3          15.     Costco warehouse stores contain food courts for members to purchase prepared

 4 meals provided at reasonable prices. Costco’s food courts provide some limited seating for
 5 members to eat food items they have purchased at the stores. These are minor conveniences
 6 offered to members when they come to shop.
 7          16.     While there are architectural differences among the Costco warehouse stores, the

 8 individual stores are, generally speaking, located in standalone commercial properties or retail
 9 shopping centers. The individual stores usually have one entrance providing access to the
10 warehouse from a parking area and exits that lead back to the parking area from the same point of
11 egress. The warehouse stores and adjacent parking areas are either owned or leased by Costco.
12          17.     Costco wants to provide a comfortable and safe shopping experience for their

13 members that is free from disruption and intimidation. Costco has adopted an Expressive Activity
14 Policy that prohibits the use of the premises of any Costco warehouse store in the State of
15 California for expressive activity.
16          18.     As described in more detail below, Defendants have repeatedly entered Costco

17 warehouse stores across California to speak on a variety of issues they contend are related to
18 animal agriculture and Costco’s sale of food products. They often use amplification, video,
19 signage and physical demonstrations as part of their protesting activities. They regularly block or
20 obstruct access to the stores’ meat cases and dairy shelves as part of their trespassing activities.
21 They have also used the areas in front of the warehouse stores’ entrances and exits to engaged in
22 their trespass activity.
23          19.     For the last several years, Defendants have trespassed and continue to trespass on

24 Plaintiff’s property. Defendants’ trespassing activities have escalated over time and become more
25 and more frequent. Recent examples of these acts of trespass include the following:
26                  a.        In August 2016, Costco employees at the Costco warehouse store located at

27 450 10th Street in San Francisco, California (the “San Francisco Warehouse”) learned DxE SF
28 Bay Area was planning a demonstration at the San Francisco Warehouse on August 23, 2016.

                                                -3-
                                                                                              COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 5 of 12



 1 When the warehouse opened on August 23, store management directed additional personnel to
 2 check membership cards as members entered the warehouse. Around mid-day, Costco personnel
 3 began finding hazmat suits and DxE signs in backpacks and purses of certain individuals
 4 attempting to gain entrance to the warehouse. These persons were not allowed into the warehouse.
 5 Despite these efforts, roughly thirty-five (35) DxE protesters were able to access the warehouse
 6 and assembled in the store’s meat department. The protesters laid down on the floor of the meat
 7 department, blocking members from accessing the meat cases. Other DxE protesters filmed the
 8 event. Management decided to close the store’s entrance to prevent additional protesters dressed
 9 in hazmat suits from entering the store. During this time, the protesters in the meat department
10 gave several amplified speeches. Once the speeches were complete, the protesters marched
11 through the store towards the exits, stopping along the way to make several additional speeches.
12 After exiting the warehouse, the protesters joined other DxE protesters assembled on the store’s
13 landing area immediately outside of the entrance and exit to the warehouse. This larger group of
14 roughly 60 to 70 DxE protesters continued to give speeches on the store’s landing area.
15 Management again requested the protesters leave, but were told the protest would end when the
16 speeches were concluded.
17                 b.      On or about October 1, 2016, approximately 80 DxE SF Bay Area

18 protesters entered the San Francisco Warehouse and surrounded several meat cases in the meat
19 department. The protesters again blocked access to the meat cases and made numerous loud
20 speeches. The protesters also publicly eulogized the fish and meat for sale. Many of the
21 protesters placed white flowers on the meat and fish.
22                 c.      On or about July 6, 2017, approximately 20 protesters assembled in a long

23 line in front of the San Francisco Warehouse’s meat department. Most protesters held signs, while
24 some held up hands that were stained red with fake blood. Defendant Hsiung, whom Plaintiff is
25 informed and believes was the Lead Organizer for DxE SF Bay Area at the time, stood in front of
26 the line of protesters and used an amplified bull horn to project DxE rhetoric throughout the store.
27 The protesters were asked to leave but only did so after the speeches and demonstrations were
28

                                              -4-
                                                                                           COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 6 of 12



 1 complete. The protesters continued to shout slogans, draw attention and display their signs as they
 2 slowly moved through the store to exit.
 3                 d.      On or around May 9, 2018, roughly 22 protesters entered the San Francisco

 4 Warehouse, setup a camera in the meat department and proceeded to put on a demonstration where
 5 one protester dressed in a suit interviewed another protester dressed to look similar to a Costco
 6 employee. The protesters were asked to leave but refused. Store management called the police.
 7 As the demonstration inside the warehouse continued, another protester wearing a suit and a wig,
 8 in an evident parody of President Donald Trump, joined the interview and handed a large novelty-
 9 sized check to the red shirted man. After this check ceremony, the other protesters gathered
10 around and held up signs while chanting various DxE slogans. Once the demonstration was
11 completed the protesters slowly exited the warehouse while continuing to chant and brandish their
12 signage. After exiting the store, the protesters gathered on the store’s entrance landing and
13 continued to draw attention to themselves. The police arrived but refused to arrest the DxE
14 protesters saying it was unsafe to do so.
15                 e.      In or about August 2018, defendant King entered a Costco warehouse store

16 and conducted a protest demonstration in the meat department while being filmed by another
17 protester. As part of the demonstration, defendant King gave a loud speech in protest of Costco
18 and its meat suppliers, covered herself in fake blood, climbed into a refrigerated meat case and laid
19 down on top of the refrigerated meat.
20                 f.      On December 24, 2018, approximately twenty-five (25) protesters entered

21 the San Francisco Warehouse and gathered in the meat department. Several of the protesters sat
22 down in the aisles between the refrigerated meat cases and one protester used a bull horn to give
23 an amplified speech. The protesters also used an easel to display pictures and text accompanying
24 the speech. Store management asked the protesters to leave, but they refused until the police
25 arrived in response to management’s call. The protesters’ presence in the meat department, and
26 obstruction of the aisles, impeded many members from shopping and undoubtedly had a negative
27 effect on the store’s sales. December 24th is Christmas Eve and one of Costco’s busiest days.
28 Though all DxE protests disrupt Costco’s business operations, December’s protest had an even

                                               -5-
                                                                                            COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 7 of 12



 1 greater impact due to the high volume of last-minute holiday shoppers whose shopping experience
 2 was impaired by DxE’s activities.
 3                  g.      More recently on January 31, 2019, several DxE protesters gathered at the

 4 San Francisco Warehouse’s egg cooler to protest allegations of animal mistreatment by Costco’s
 5 poultry suppliers. Several protesters donned white biohazard suits and facemasks, and used
 6 caution tape to close off the entrance to the egg cooler aisle. One protester used a loud high-
 7 pitched whistle to get the attention of the Costco members in the area as others stood by holding
 8 signs bearing DxE slogans. The protesters refused to leave when asked and took turns using a
 9 microphone and speaker to give speeches to the surrounding members. Each speech was
10 punctuated by a loud round of chanting by the protesters. One protester used a phone to live
11 stream the entire event. After concluding their speeches, the protesters slowly filed out of the
12 store and continued to chant and draw attention to themselves. Upon exiting the store, the
13 protesters assembled on the third floor of the parking garage looking down over the store’s
14 entrance and landing area. The protesters hung a banner from the garage railing, and another
15 protester used a microphone to give a speech. The police arrived and spoke with the protesters,
16 and after several minutes the protesters finally left the property.
17                  h.      Most recently, on August 6, 2019, approximately 12 DxE protesters,

18 including defendants King and Tanner, gathered in the San Francisco Warehouse’s meat
19 department. The protesters donned white biohazard suits and surrounded the meat coolers. At
20 least two of the protesters were covered in fake blood and climbed into the meat coolers where
21 they laid down on top of the refrigerated meat. The white-suited protesters then covered their
22 prone companions in empty pill bottles. Several protesters gave speeches. The protesters were
23 asked to leave but refused at which point store management called the police. A DxE protester
24 filmed the demonstration and spoke into her phone while live streaming the protest. After
25 concluding their speeches, the bloody protesters climbed out of the meat case as the other
26 protesters chanted. The protesters then proceeded to leave the store while continuing to chant and
27 hold signs reading, “What is Costco’s Bloody Secret?” After exiting the store, the protesters
28 gathered on the landing area to continue giving speeches as the recently arrived police watched

                                               -6-
                                                                                            COMPLAINT
            Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 8 of 12



 1 from several feet away. After several minutes, the protesters left the property and continued to
 2 chant as they walked down 10th Street.
 3          20.     Defendants have conducted similar protest and demonstration activities inside

 4 Costco warehouse stores in San Jose, Great Oaks, Burbank and Mission Valley.
 5          21.     The effect of Defendants’ conduct, as described above, has been to prevent or

 6 obstruct Plaintiff’s employees and members ingress to and egress from the Plaintiff’s property, to
 7 prevent Plaintiff’s members from selecting their grocery and merchandise items and to prevent
 8 Plaintiff’s members from purchasing these items. Further, incidents such as those at the San
 9 Francisco Warehouse, in which DxE members laid down inside the meat cases with the
10 refrigerated meat intended for sale, create dangerous situations and risk the safety of Costco
11 employees, members, and the DxE protesters themselves.
12          22.     Plaintiff’s members have voiced concerns over and complained about the protest

13 activities inside the stores. There also have been confrontations between members and DxE
14 protesters.
15          23.     Plaintiff is informed and believes, based on Defendants’ pattern of conduct that

16 Defendants will continue to engage in this unlawful activity inside Plaintiff’s stores and on its
17 property.
18          24.     Defendants threaten and assert that they will continue to trespass, and therefore

19 continue to deprive Plaintiff of its right to exclusive possession of its property. Plaintiff is
20 informed and believes, and on the basis of that information and belief alleges that unless restrained
21 by this Court, Defendants will continue to trespass on Plaintiff’s property and inside of its
22 warehouse stores. Such trespassory conduct by Defendants will result in irreparable harm to
23 Plaintiff, in that Plaintiff’s employees and members will be prevented or obstructed from entering
24 and exiting Plaintiff’s property, Plaintiff’s members will be prevented or obstructed from selecting
25 and purchasing their grocery and other merchandise items, Plaintiff’s employees and members’
26 safety will be put at risk, and Plaintiff will suffer the loss of member and employee goodwill. The
27 potential damages that could proximately result from Defendants’ continued trespass would be
28 extremely difficult, if not impossible, to assess accurately.

                                                -7-
                                                                                               COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 9 of 12



 1          25.     Defendants’ continuing trespassory conduct, as alleged in this Complaint, will

 2 require Plaintiff to bring a multiplicity of actions to protect Plaintiff’s property interests, thereby
 3 rendering Plaintiff’s remedy at law inadequate.
 4                                     FIRST CLAIM FOR RELIEF

 5                              (Declaratory Relief against All Defendants)

 6          26.     Plaintiff re-alleges and incorporates by reference each and every allegation

 7 contained in the preceding paragraphs of this Complaint.
 8          27.     Costco owns or has the right to possession and control over its warehouse stores,

 9 the areas immediately in front of its warehouses and the parking lots that it owns or leases. Costco
10 has the right to prohibit altogether or impose reasonable time, place and manner restrictions on
11 those who wish to solicit on Plaintiff’s property. Plaintiff’s rules governing expressive activity,
12 i.e., accessing Plaintiff’s property for purposes other than shopping, are lawful and anyone failing
13 to comply with those rules has trespassed upon Plaintiff’s property.
14          28.     Defendants disagree with Plaintiff and assert that they may lawfully come upon

15 Plaintiff’s property to engage in demonstrations and other protests activities for any other purpose
16 they wish without regard to Plaintiff’s right to possession and control over its warehouse stores,
17 entrance and exit areas, and parking lots.
18          29.     Plaintiff desires a judicial declaration of its rights and duties and a judicial

19 declaration that they may prohibit Defendants and those acting in concert with them from using
20 Plaintiff’s property for demonstrations and other protest activities.
21          30.     A judicial declaration is appropriate at this time because of the continuing nature of

22 Defendants’ actions and their threatened future activity. Such a declaration will clarify Plaintiff’s
23 rights and will assist it when requesting law enforcement assistance in the future.
24                                    SECOND CLAIM FOR RELIEF

25                                   (Trespass against All Defendants)

26          31.     Plaintiff re-alleges and incorporates by reference each and every allegation

27 contained in the preceding paragraphs of this Complaint.
28

                                                -8-
                                                                                                 COMPLAINT
           Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 10 of 12



 1          32.     Plaintiff has lawful possession of its property as either property owner or lessee

 2 with the right to exclude.
 3          33.     On repeated past occasions and continuing to present, Defendants entered Costco

 4 warehouse stores in California, including the San Francisco Warehouse, without Plaintiff’s
 5 invitation or permission and over its express objections.
 6          34.     Defendants have repeatedly entered Costco warehouse stores in California,

 7 including the San Francisco Warehouse, in excess of the limited invitation for members to buy the
 8 goods and services that are offered for sale in the stores, have obstructed Plaintiff’s employees
 9 and members’ ingress and egress, obstructed members from selecting and/or purchasing their
10 items, risked the safety of Plaintiff’s employees and members (as well as their own safety) and
11 caused a loss of member goodwill.
12          35.     Defendants have refused to leave Plaintiff’s warehouse stores when asked to do so.

13          36.     Defendants’ activities in Plaintiff’s warehouses constitute unlawful trespass.

14                                    THIRD CLAIM FOR RELIEF

15                              (Injunctive Relief against All Defendants)

16          37.     Plaintiff re-alleges and incorporates by reference each and every allegation

17 contained in the preceding paragraphs of this Complaint.
18          38.     Plaintiff has the right to control the inside and outside of its Costco warehouse

19 stores on which Defendants have trespassed and continue to trespass, and has the right to protect
20 against Defendants’ trespassing and interfering with Plaintiff’s use of its property.
21          39.     As a proximate result of Defendants’ trespasses, Plaintiff has suffered and will

22 suffer substantial and irreparable damage.
23          40.     Unless restrained and enjoined by order of this Court, Defendants’ unlawful

24 trespass will continue and Plaintiff will suffer irreparable harm and will be faced with potential
25 damages from lost sales and the loss of goodwill of its members, who may be subjected to
26 harassment by Defendants, or those acting in concert with them, or who may be deterred from
27 entering a Costco warehouse store or making a purchase, or whose safety may be put at risk as a
28 consequence of the presence and unlawful activities of Defendants on Plaintiff’s property.

                                               -9-
                                                                                              COMPLAINT
          Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 11 of 12



 1 Plaintiff will also suffer from continuous disruptions to its operations and productivity to address
 2 the coordinated trespasses of the Defendants, which will otherwise require Plaintiff to file
 3 successive legal actions for each new act of trespass.
 4          41.    Plaintiff has no adequate remedy at law.

 5          42.    Greater injury will be inflicted upon Plaintiff by the denial of a permanent

 6 injunction than will be inflicted upon Defendants by the granting of such relief.
 7                                       PRAYER FOR RELIEF

 8          Wherefore, Plaintiff requests judgment against Defendants, and each of them, as follows:

 9          1.     The Court declare that Plaintiff has the right to prohibit Defendants and those

10   acting in concert with them from accessing or using its property as a forum for public expression;

11          2.     For a preliminary injunction and a permanent injunction, enjoining Defendants,

12   their agents and those acting in aid or concert with them who have knowledge of said injunction

13   from using or attempting to use Plaintiff’s property as a forum for the expression of their views;

14          3.     For general damages in an amount to be proven at trial;

15          4.     Costs of suit; and

16          5.     Any other and further relief that the Court considers proper.

17 Dated: November 11, 2019
                                            BLAXTER | BLACKMAN LLP
18
19
                                            By:               /s/ Brian R. Blackman
20                                                           BRIAN R. BLACKMAN
                                                                DAVID P. ADAMS
21                                                                  Attorneys for
22                                                     COSTCO WHOLESALE CORPORATION

23
24
25
26
27
28

                                              -10-
                                                                                            COMPLAINT
        Case 3:19-cv-07418 Document 1 Filed 11/11/19 Page 12 of 12



 1                                   DEMAND FOR JURY TRIAL

 2        Plaintiff demands a trial by jury on all issues triable by a jury.
 3
 4 Dated: November 11, 2019
                                           BLAXTER | BLACKMAN LLP
 5
 6
                                           By:                /s/ Brian R. Blackman
 7                                                           BRIAN R. BLACKMAN
                                                                    Attorneys for
 8                                                     COSTCO WHOLESALE CORPORATION
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -11-
                                                                               COMPLAINT
